Douglas, J.,
dissenting. I deeply regret being compelled to dissent in this case, and especially upon the grounds that I am forced to assign; but I would feel unworthy of the blood I bear and the associations of my early manhood, were I to admit that anywhere, or at any time, the fact that a man was a Union soldier is any reason why he should be convicted of felony. The essential facts of the record aré thus succinctly stated in the opinion of the Cburt: “The defendant was indicted for burning a tobacco bam and pack-house, and having been convicted, appealed to this Court. The only exception relates to certain remarks of the solicitor in his address to the jury. It was in evidence that the defendant is a colored man and had been a slave of a Mr. Tyson. He was raised on the plantation where the crime was alleged to have been committed, and made his home there a greater part of his life. The prosecutor had purchased the plantation and the *706defendant bad been bis tenant. Tbe barn wbicb was burned was witbin forty or fifty yards of tbe Tyson dwelling, where tbe prosecutor lived. It was further in evidence that tbe defendant received a pension as a Union soldier. It was stated in tbe case that ‘counsel for tbe defendant in addressing tbe jury spoke at some length and with considerable feeling of the attachment of tbe defendant to bis old master and tbe members of bis family, and pictured with eloquence tbe saeredness of tbe surroundings, and argued that tbe defendant could not and would not in sight of tbe old dwelling set fire to tbe bam.’ Tbe solicitor, in reply, said: ‘It did not appear that be (the defendant) was strongly attached to bis old master and bis family, as it appeared that when tbe test came be bad a gun in bis band ready to shoot down bis young master, and is now drawing a pension for it.’ ”
It was admitted upon tbe argument that tbe statement that tbe defendant “bad a gun in bis band ready to shoot down bis young master” was a mere figure of speech, and simply meant that be was in the Union army during tbe late Civil War. There is not a particle of evidence that be ever came near bis young master during the war, or that be ever tried or intended to do him tbe slightest barm. Tbe entire gravamen of tbe allegation was that be is on tbe pension roll of tbe Nepublic.
This is not a case where there is no exception, but it is said that tbe exception was not taken in apt time, that is, when tbe words were uttered. It is true that is tbe general rule, but like all rules it must admit of necessary exceptions. At best it is a technical rule of procedure founded in convenience and not in natural justice.
As in cases of libel, there are words wbicb are actionable per se independent of malice, so in tbe trial of causes there are methods of argument wbicb are objectionable per se regardless of exception. Among such are any words that reflect *707upon tbe integrity of tbe government or tbe honor of tbe flag. I can see bow tbe words might have been uttered by tbe brilliant young solicitor in tbe beat of debate, and overlooked by the upright and learned Judge; but can we, sitting here in calm review, give them the sanction of our approval in the-face of the exception and after exhaustive argument? Admitting that tbe exception was not taken in apt time, can we permit a mere technical rule of practice to lie in cold obstruction across tbe path of justice and of right?
I am not alone in this view in placing justice and humanity above tbe technical rules of practice. I will cite but one case, Burton v. Railroad, 84 N. C., 192, where Chief Justice Smith, speaking for a unanimous Court, says on page 196: “We are not prepared to concede the proposition so broadly and strenuously asserted in the argument.” * * "' “That no error, however palpable and hurtful, committed in the administration of the law by the action of the Judge, are capable of correction unless specially pointed out in an exception on the record.” “The rule it self is not without qualification, and enforced, would, in some cases, lead to disastrous consequences. Nor the purpose of illustration, let us suppose a case on trial, the indisputed facts of which make the prisoner’s offense to be manslaughter, and yet, under the erroneous charge of the Judge the jury find a verdict of murder, and all this fully appears on the record. Because of the inadvertence of counsel, the misapprehension of the Judge as to the law and the consequent misdirection given to the jury are not specially pointed out in an exception, and yet the fatal error is apparent to the Court. Is the Court, in the observance of a strict rule of practice, compelled to shut its eyes to the injustice done the prisoner and affirm a judgment which wrongfully taires his life ? In such a case would not the Court interfere and correct a manifest error, although overlooked at the trial, and, therefore, not the subject of a distinct exception ?”
*708It is true the defendant is not sentenced to* death, but be is sentenced to eight years in the penitentiary, which is equivalent to a life-sentence to a man of seventy-two years of age.
There is in the record no direct evidence whatever of the defendant’s guilt, but I am told we must presume there was such evidence. If I am compelled to go outside the record to presume anything, I shall ascertain the truth as far as I can. I am told that practically the only evidence against him was an alleged confession claimed to have been made to a professional negro detective who had given him whiskey to elicit a confession.
It is natural that his counsel should argue to the jury that they should believe the oath of this old man rather than that of an imported negro detective; that standing on the brink of the grave at the threshold of his boyhood’s home, with all the sacred memories of the past coining back as they will to those the lengthening shadows of whose lives have almost reached the horizon’s edge, he would not commit a useless and wanton crime. On the other hand, the State insisted that the detective’s story should be believed in preference to that of the defendant because, forsooth, the latter had been a Union soldier, whose name was on the pension roll of our country. Under such circumstances, can any one suppose that such an argument was either proper or harmless ?
Of course men who have been soldiers may commit infamous crimes, but not because they have been soldiers.
In itself the pension roll is a roll of honor, on which any one, whether Union or Confederate, may well be proud to have his name enrolled. No one can have a higher admiration than I for the true Confederate soldier, who, believing that he owed supreme allegiance to his State, freely offered his life in its defense. No one would more readily join in keeping fresh the memory of his heroic deeds, or in extending-the generous aid that he may justly ask from a grateful State,. *709but equal justice must be done to those who followed the flag of our reunited land.
The opinion of the Court says: “In this Court we are confined to the record and have no right to receive information of any facts that do. not appear in it, much less to consider or act upon any such information.” This is undoubtedly the correct rule governing the opinion of the Court in deciding the case, but has not been foEowed in dissenting opinions which decide no rights and for which the author alone is responsible.